Citation Nr: 1008445	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-33 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1967 to June 1970.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which continued the 50 percent evaluation for the 
PTSD and denied entitlement to a total disability rating 
based on individual unemployability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes the Veteran appointed the California 
Department of Veteran Affairs as his representative in March 
2000.  The VA Form 21-22 recording this appointment remains 
in the claims file and bears no indication that the 
appointment was revoked.  Upon review of the claims file, the 
Board finds no indication the record was forwarded to the 
Veteran's representative to allow that organization to 
present arguments prior to Board review.  If the Veteran's 
representative is not available, the Veteran should be 
afforded an opportunity to appoint another representative.  
An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. § 
20.600 (2009).

Further, the examiner for the 2009 VA mental disorders 
examination commented on treatment the Veteran received in 
2008 at the White City VA medical facility.  That treatment 
report is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health 
treatment records from the White City VA 
medical facility for 2008 and 2009, and 
any other pertinent treatment reports.

2.  Then, readjudicate the appeal.  If 
such action does not resolve the claim, a 
supplemental statement of the case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response

3.  Then, forward the claims file to the 
California Department of Veteran Affairs, 
or the appropriate newly-appointed 
representative, to allow that organization 
an opportunity to submit a VA Form 646.  
An appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


